DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuma (JP2008126257A).
Ikuma reads on the claims as follows:
Claim 1. A press head (see Fig. 1) for a press machine used to press-fit a connector to a printed circuit board, the press head comprising: 
a press motor (2) operable in a pressing operation; 
a driver (3 with 5) assembly operably coupled to the press motor and movable during the pressing operation; 
and a press anvil (6 with 7 and 8) operably coupled to the driver assembly and movable by the driver assembly during the pressing operation, the press anvil having a load cell housing (7) holding a load cell (8), the press anvil having a contact plate (6) coupled to the load cell housing 1 pressing against the contact plate and the load cell housing, the contact plate having a connector contact surface (lower surface of 6) sized and shaped complementary to the connector (see Response to Arguments, below) to fit and hold2 the connector or a seating tool for the connector to press the connector toward the printed circuit board during the pressing operation, the load cell measuring a pressing load of the contact plate during the pressing operation.
Claim 2. The press head of claim 1, wherein the contact plate has a top and the bottom, the contact surface provided at the bottom, the top engaging the load cell (see figures).
Claim 4. The press head of claim 1, wherein the press anvil includes a preload screw (92) connecting the contact plate to the load cell housing, the preload screw preloading the contact plate against the load cell.
Claim 17. A press machine used to press-fit a connector to a printed circuit board, the press machine comprising: 
a frame (1 with 11 and 12) having a receptacle (space between 6 and 1) and a support surface (upper surface of 1) at a bottom of the receptacle, the support surface supporting the printed circuit board and the connector in the receptacle (because the preamble of the claim is drawn to a press machine, not to a press machine in combination with a connector and a circuit board, the limitation in italics is understood to be a functional limitation indicating the intended function of the support surface, i.e. the connector and circuit board are not considered claimed); and 

a press motor (2) operable in a pressing operation; 
a driver assembly (3 with 5) operably coupled to the press motor and movable during the pressing operation; and a
 press anvil (6 with 7 and 8) operably coupled to the driver assembly and movable by the driver assembly during the pressing operation, the press anvil having a load cell housing (7) holding a load cell (8), the press anvil having a contact plate (6) coupled to the load cell housing and engaging the load cell, the press anvil having a press element (85) between and operably pressing (see footnote 1) against the contact plate and the load cell housing, the contact plate having a connector contact surface (lower surface of 6) sized and shaped complementary to the connector (see Response to Arguments, below) to fit and hold the connector or a seating tool for the connector, the contact plate driving the connector contact surface into the connector to press the connector toward the printed circuit board during the pressing operation, the load cell measuring a pressing load of the contact plate during the pressing operation.

Claim 21. The press machine of claim 17, wherein the press element is a spring (85).
Claim 22. The press head of claim 1, wherein the press element is a spring (85).

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuma in view of Yalof (US4491027).
Ikuma discloses the claimed invention except for a second load cell as claimed. 
Yalof discloses (see Figs. 3 and 4) load cells comprising multiple sensors, for low pressure, medium pressure, and high pressure. Although Yalof uses the term “load cell” for the overall device 11, it is readily apparent that individual pressure sensors can also be considered load cells, and element 11 could be considered a load cell assembly for example.
Taking into consideration the teachings of Yalof and Ikuma, one of ordinary skill in the art before the effective filing date of the application would have found it obvious to modify the invention of Ikuma to include multiple load cells, for low, medium and high pressure, to provide better resolution over each pressure subrange. 
Allowable Subject Matter
Claims 12-14 are allowed.
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
Applicant argues Ikuma dos not disclose a press element or spring, as claimed. The examiner respectfully disagrees. Spring 85 is disposed between the load cell housing 7 and the contact plate 6. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “operably pressing” implies the pressing can be indirect, such as through some intermediate element. Spring 85 is between contact plate 6 and load cell housing 7, pressing against the load cell housing 7 and operably pressing against the contact plate 6 through the load cell 8.
        2 The language “contact surface sized and shaped complementary to the connector to fit and hold the connector” does not further limit the structure of the tool, beyond requiring a contact surface capable of pressing against a connector. This is because the cited language does not provide structural details of the connector, and the tool is therefore not limited to any one type of connector. Please further refer to the Response to Arguments section.